Citation Nr: 1445651	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to April 15, 2013, and in excess of 30 percent thereafter, for anxiety disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to April 1979, from July 1980 to April 1986, and from February 2003 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

This matter was remanded by the Board in March 2013.

The Veteran also perfected an appeal of the issue of entitlement to service connection for hypertension.  However, in a September 2013 decision the Appeals Management Center granted service connection for hypertension.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In the September 2013 rating decision, the Veteran's anxiety disorder not otherwise specified (NOS) was increased to 30 percent disabling, effective April 15, 2013.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Virtual VA paperless claims processing system includes VA treatment records dated from January 2010 to August 2013, and a November 2013 appellate brief.  Other documents on Virtual VA are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  Documents contained on the Veterans Benefits Management System are duplicative of the evidence of record.

The issues of entitlement to service connection for traumatic brain injury (TBI) and for erectile dysfunction, to include as secondary to anxiety disorder NOS, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2013 appellate brief; April 2013 VA examination report; September 2010 VA psychiatry note.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board again finds that further development is necessary, and the Veteran's claim must again be remanded.

The Veteran's VA treatment records indicate that in June 2010 neuropsychiatric testing was performed to help with the Veteran's job, and a neuropsychiatric consultation was performed in September 2010.  However, both notes in the Veteran's VA treatment records state that a full note is to follow, possibly in an addendum, but no such full notes are associated with the record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include full neuropsychiatric treatment records.

In April 2013, the Veteran was afforded a new VA examination in accordance with the Board's March 2013 remand instructions.  The April 2013 VA examiner noted the Veteran's reports that he felt much calmer and was sleeping on his medications, some residual anxiety, and that the Veteran denied "significant" depression.  The April 2013 VA examiner reported the only symptoms that applied to the Veteran's diagnosis for rating purposes were anxiety and chronic sleep impairment, but specifically noted the Veteran also has sleep apnea.  The VA examiner also noted that the Veteran lost his job because of a DUI charge stemming from an alcohol-related motor vehicle accident, that the Veteran and his wife had separated, that they lost their home to foreclosure, and that the Veteran reported he has no friends, only "associates."  The April 2013 VA examiner assigned a GAF score of 68, and noted it reflected mild-to-moderate anxiety that "may contribute to some social avoidance occasionally."

Although the April 2013 VA examiner reported that the Veteran's claims file and medical records were reviewed, the April 2013 VA examiner did not comment upon the Veteran's VA treatment records, including the symptoms as well as social and occupational effects the Veteran has reported to his VA mental health providers, since his first VA examination in May 2009.  From June 2010 to May 2012, the Veteran's treating VA providers assigned numerous GAF scores between 50 and 60.  The Veteran has reported three suicide attempts, two of which involved the Veteran walking into traffic while drunk, and the most recent of which was in May 2011.  See July 2011 VA psychiatry note; June 2010 VA psychiatry telephone note; September 2009 MHC Initial Evaluation Note.  The Veteran's VA treatment records indicate a pattern of part-time employment and job losses.  See, e.g., December 2010 Psychiatry Note (working part time as a truck driver); September 2010 Psychiatry Note (working part time doing remodeling); July 2010 Psychiatry Note (Veteran filed for unemployment, out of work after truck broke down); February 2010 Neurology Note (Veteran unemployed after being laid off); December 2009 History and Physical Note (Veteran laid off from warehouse job, also a substitute bus driver); September 2009 MHC Initial Evaluation Note (Veteran reported seasonal work).  Although the April 2013 VA examiner noted the Veteran and his wife had separated, and that the Veteran reported he had no close friends, only "associates," the VA examiner did not expand upon the reasons behind the Veteran's separation from his wife, or his social isolation.  

There also appear to be inconsistencies in the Veteran's reported symptoms in the VA mental health appointments surrounding his April 2013 VA examination, and the April 2013 VA examination report.  In May 2012, the Veteran's treating VA mental health provider noted that after the Veteran lost his job due to the DUI charge, the Veteran reported feeling sad most days and isolating from others.  The Veteran reported frequent nightmares and flashbacks, sporadic moments of anger with anger outburst, as well as difficulties getting things accomplished and focusing on a particular task.  The Veteran further reported sleep interruptions, but declined medication "since he fe[lt] the need to respond in case of an attack."  The VA mental health provider assigned a GAF score of 55-60.  In August 2013, the Veteran denied any lasting episodes of depression, but reported feeling anxious in crowds, and a worsening of anger, and noted the symptoms became worse with the onset of a new job three months prior.  The Veteran reported feeling hypervigilent when in public places, and that he was worried about getting angry and getting into a physical fight, and therefore avoided public places as much as he could.  The Veteran reported continued difficulties with sleep, low energy and motivation, and continued nightmares and flashbacks.  A new medication was prescribed for the Veteran's anxiety and depression.  A GAF score of 60-65 was assigned.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that because the April 2013 VA examiner did not discuss the psychological symptoms reported by the Veteran to his treating VA professionals, or fully address their effects on his social and occupational functioning, and because the August 2013 VA psychiatry note indicates a worsening of the Veteran's anxiety symptoms and his social isolation since the April 2013 VA examination, a new VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1. All outstanding VA treatment records should be obtained, to include all neuropsychiatric testing and treatment notes.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected anxiety disorder NOS.  The claims file, including a copy of this remand, and any pertinent virtual records, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected anxiety disorder NOS.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected anxiety disorder NOS.  In addition, the examiner should provide a global assessment of functioning score, with an explanation of the significance of the score assigned.

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's reports in his VA mental health treatment notes regarding his psychological symptoms, and their effects on his social and occupational functioning.  The examiner should specifically address the effects of the Veteran's service-connected anxiety disorder NOS on his relationships with his family members, to include the Veteran's separation from his wife, as well as the Veteran's reports of avoidance of crowded places due to anxiety and hypervigilence, his feeling that he has no friends, as well as the Veteran's pattern of part-time employment and unemployment.  The VA examiner is also asked to address any alcohol use or abuse by the Veteran, to include the role of alcohol in the Veteran's past suicide attempts, and in his accident and DUI charge.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any other development it determines is warranted.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



